DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see remarks, filed16 September 2022, with respect to claim 15 have been fully considered and are persuasive.  The rejection of claims 15, 20, 21, 25 and 26 in the Office Action dated 16 March 2022 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 9, 13, 14, 27, 34, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 12, 15 and 19-21 of U.S. Patent No. 9,492,313 B2 to Nofzinger (Nofzinger). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be encompassed by the claims of the patent as the patent is more specific with respect to the neurologic disorder treated being insomnia specifically.
Regarding claim 1, see claims 1, 5, 11, 15, 20 and 21 of the patent.
Regarding claim 6, see claims 4 and 7 of the patent.
Regarding claims 8 and 9, see claims 12 and 19 of the patent.
Regarding claim 13, see claims 1, 5, 11, 14, 15, 20 and 21 of the patent.
Regarding claim 14, see claims 1, 5, 11, 15, 20 and 21 of the patent.
Regarding claim 27, see claims 2, 11 and 21 of the patent.
Regarding claim 34, see claims 12 and 19 of the patent
Regarding claim 35, see claims 2, 11 and 21 of the patent
Regarding claim 37, see claim 14 of the patent.
Claims 1, 8, 9, 13, 14, 27 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 12 and 16 of U.S. Patent No. 10,610,661 B2 to Nofzinger (Nofzinger). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be encompassed by the claims of the patent as the patent is more specific with respect to the neurologic disorder treated being migraines specifically.
Regarding claim 1, see claims 1, 4, 5 and 16 of the patent.
Regarding claim 8, see claims 7 and 8 of the patent.
Regarding claim 9, see claims 7 and 8 of the patent.
Regarding claim 13, see claim 2 of the patent.
Regarding claim 14, see claims 1, 3 and 16 of the patent.
Regarding claim 27, see claim 12 of the patent.
Regarding claim 35, see claim 16 of the patent.
Allowable Subject Matter
Claims 15-26 are allowed.
Claims 2-5, 7, 10-12, 28-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794